Citation Nr: 1627588	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 2009, for the establishment of service connection for anxiety disorder, currently rated as 100 percent disabling, to include whether there was clear and unmistakable error (CUE) in an April 1958 rating decision.

2.  Entitlement to an effective date earlier than January 10, 2012, for the establishment of a permanent and total disability rating for compensation, to include whether there was CUE in an April 1958 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son
ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946, and from October 1950 to October 1957.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board videoconference hearing in support of his claims in May 2016.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim submitted by the Veteran in November 1957 did not reference any disability other than a right shoulder disorder and a hernia.

2.  An April 1958 rating decision granted entitlement to service connection for a right reducible recurrent inguinal hernia, a left postoperative inguinal hernia, and chronic right shoulder bursitis; the Veteran did not timely appeal that decision.

3.  The earliest written communication requesting a determination of entitlement or evidencing a belief in entitlement to service connection for any psychiatric disability was received by VA on June 23, 2009.

4.  Prior to receipt of the psychiatric disability claim on June 23, 2009, there were no pending requests for service connection for any psychiatric disability.

5.  The record does not establish an error of fact or law in the April 1958 rating decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

6.  Prior to January 12, 2012, the Veteran's anxiety resulted in reduced reliability and productivity; there was no evidence of total occupational and social impairment due to mental disorder signs and symptoms until a January 12, 2012, VA examination report.


CONCLUSIONS OF LAW

1.  The April 1958 rating decision is final.  38 U.S.C.A. § 7104 (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  The April 1958 rating decision did not contain CUE.  38 C.F.R. § 3.105 (2014).

3. The criteria for an effective date earlier than June 23, 2009, for the grant of entitlement to service connection for anxiety disorder have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400 (2015). 

4.  The criteria for an effective date earlier than January 12, 2012, for the grant of entitlement to a permanent and total disability rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to clear and unmistakable error claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE it is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2015).

With regard to the earlier effective date component of these claims, the Board finds VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The award of service connection for anxiety disorder represented a substantiation of the Veteran's original June 2009 claim, and thus the filing of a notice of disagreement with the effective date of service connection did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

In any case, the Veteran was provided correspondence in June 2010 providing notice of the evidence needed to substantiate his claim.  This letter included information on how disability ratings and effective dates are determined.  Moreover, neither the Veteran nor his attorney has argued that the Veteran has been provided inadequate notice.

The Veteran's service treatment records, VA medical treatment records, VA examinations, and identified private medical records have been obtained to the extent available.  There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the earlier effective date and CUE claims. The Veteran was assisted at the hearing by his son and a representative from Veterans of Foreign Wars of the United States. The representative asked questions as necessary and presented the legal reasoning behind the benefit sought on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims seeking an earlier effective date for the grant for service connection for a psychiatric disability, to include due to alleged CUE with a prior rating decision.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

 In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  Similarly, the effective date for the grant of service connection stemming from a petition to reopen a previously denied claim is the date of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

The Veteran claims entitlement to an effective date of October 29, 1957, the day after his separation from active duty service, for the grant of service connection for anxiety.  In addition, the Veteran seeks an effective date of October 29, 1957, for his permanent and total disability rating.  Specifically, the Veteran suggests that he filed a claim of entitlement to service connection for anxiety at the time of his separation from service, which was denied.  He seeks an earlier effective date for a permanent and total disability rating on the basis that he had been service connected for inguinal hernia and bursitis of the right shoulder since October 29, 1957, and that he experienced the same symptoms at that time that he experiences now.  

A review of the record confirms that the Veteran separated from active duty service on October 28, 1957.  Significantly, his October 1957 Report of Medical Examination at discharge indicated that his psychiatric state was within normal limits, with no evidence of personality deviation.  

The Veteran filed claims of entitlement to service connection for a hernia and a right shoulder condition in November 1957; significantly, however, the Veteran did not allege any psychiatric symptomatology at that time.  The Veteran was provided with a VA examination in March 1958, at which time he was diagnosed as having chronic right shoulder bursitis manifested by slight tenderness on palpation over the subdeltoid bursa, with normal range of motion, no enlargement or swelling, no pain on motion, and no crepitus on motion; as well as a recurrent right inguinal hernia which was reducible, operable, and only moderately symptomatic, and residuals of left hernioplasty, which was slightly tender with no evidence of recurrence of hernia.  

In an April 1958 rating decision, the RO granted entitlement to service connection for a right reducible recurrent inguinal hernia rated as 10 percent disabling from October 29, 1957, for a left postoperative inguinal hernia rated as noncompensable from October 29, 1957, and for chronic right shoulder bursitis rated as noncompensable from October 29, 1957.  

In May 1959, the Veteran filed an increased rating claim for his inguinal hernia.  In a December 1959 rating decision, the RO increased the Veteran's noncompensable left postoperative inguinal hernia to a 10 percent rating effective May 21, 1959.  

A June 1963 rating decision noted that the Veteran underwent repair of the left recurrent inguinal hernia on April 16, 1963.  On that basis, the RO granted a temporary total rating from April 9, 1963, to May 31, 1963; a 10 percent rating from June 1, 1963 to August 31, 1963, and a noncompensable rating effective September 1, 1963.  

A February 1964 rating decision noted that the Veteran was hospitalized from April 9, 1963, to April 25, 1963, for repair of his left inguinal hernia, and was later readmitted because of a chronic draining sinus tract in the wound for the repair of the left inguinal hernia.  On December 3, 1963, the Veteran was readmitted for repair of the right inguinal hernia , which was accomplished on December 5, 1963.  Based on this, the RO granted a temporary total rating for right inguinal hernia from December 3, 1963, to January 31, 1964; a 10 percent rating from February 1, 1964, to April 30, 1964, and a noncompensable rating effective May 1, 1964.  The RO also granted a temporary total rating for left inguinal hernia from October 28, 1963, to December 31, 1963; and a noncompensable rating effective January 1, 1964.  The Veteran filed a notice of disagreement in January 1965 in which he took issue with the noncompensable ratings assigned for his right and left hernias following the expiration of the temporary total ratings; although a statement of the case was issued in April 1965, the Veteran did not file an appeal with the Board.  

In October 1971, the Veteran submitted correspondence in which his private physician opined that he had bilateral recurrent inguinal hernias.  A March 1972 rating decision indicated that the Veteran was admitted to a medical facility on January 12, 1972, and underwent repair of the right recurrent inguinal hernia with fascia repair from the right thigh on January 14, 1972.  Based on this evidence, the RO granted a 10 percent evaluation for right recurrent inguinal hernia from October 28, 1971, to January 11, 1972; a 100 percent evaluation from January 12, 1972, to February 28, 1972; and a 10 percent evaluation effective March 1, 1972.  The RO also granted a 10 percent rating for left recurrent inguinal hernia effective October 28, 1971.  These ratings were confirmed and continued by the RO in a June 1971 rating decision.  

The Veteran again filed for increased ratings for his service-connected hernias in March 1974, claiming that they had increased in severity.  He was provided with a VA examination in May 1974, at which time it was indicated that his right testicle was atrophic while his left inguinal area was positive for moderate complete recurrent inguinal hernia, although this hernia did not come down into the scrotum.  Based on this evidence, in a June 1974 rating decision, the RO declined to increase the Veteran's ratings for inguinal hernias.  

The Veteran again filed a claim for increased ratings for his hernias in January 1976.  He was provided with a VA examination in February 1976, and the RO declined to increase his ratings in an April 1976 rating decision.  Although the Veteran submitted a notice of disagreement, he did not file an appeal with the Board following issuance of the statement of the case.  

The Veteran submitted a physician's statement in March 1976 that indicated that he was unable to work from February 28, 1976, to the date of the statement (a period of approximately three weeks) due to his inguinal hernia.  He was afforded VA exams in March and August 1976.  A September 1976 rating decision noted that the Veteran had been laid off due to his health, and had prostate hypertrophy and granulomatous lesions of the lungs.  The rating decision further notes that that the Veteran did not meet the schedular requirements for a permanent and total disability rating on the basis of present evidence; however, the RO recommended an extraschedular rating as it was shown that the Veteran was unable to obtain and follow substantially gainful employment by reason of disability.  The Board notes that the citation in that decision (VAR 1321(B)(2)) indicates that the decision was being made for non-service connected pension purposes, not for service-connected disability compensation purposes.  

In November 1979, the Veteran again filed an increased rating claim for his hernia, alleging that the condition had worsened in severity.  However, in a November 1979 rating decision, the RO declined to grant increased ratings.  The Veteran submitted a notice of disagreement in December 1979, which was denied by the RO in February 1980.  The Veteran underwent a VA examination in February 1980, at which time the examiner noted recurrent inguinal hernia on the left with a history of hydrocele on the left testicle and a swollen left testicle; the examiner indicated that the problem was very debilitating in the terms of the pain that it caused, but emphasized that the Veteran refused further surgery.  In a February 1980 statement of the case, the RO denied higher ratings for the Veteran's inguinal hernia.  The Veteran appealed to the Board and, in a February 1981 decision, the Board denied a higher rating for the right inguinal hernia but granted a 30 percent rating for the Veteran's left inguinal hernia, which was effectuated by a February 1981 rating decision effective May 16, 1979.  

A July 1985 rating decision noted that the Veteran was hospitalized for his left inguinal hernia from June 6, 1985, to June 11, 1985.  The RO granted a temporary total rating for his left inguinal hernia from June 6, 1985, to July 31, 1985, and a 30 percent evaluation from August 1, 1985.  

In a February 1986 rating decision, based on the results of a January 1986 VA examination, the RO determined that each of the Veteran's inguinal hernias warranted only a 10 percent rating;  therefore, the RO combined the hernia disabilities under one rating paragraph as left inguinal hernia warranting a 10 percent evaluation with an additional 10 percent on a bilateral basis, effective June 1, 1986.  At this time, the RO began listing the Veteran's disability as, "POSTOPERATIVE RESIDUALS, RECURRENT BILATERAL INGUINAL HERNIAS, 30% from 8/1/85, 20% from 6/1/86," with no mention of the ratings in effect prior to August 1, 1985.  

In May 1986, the Veteran disagreed with the February 1986 rating decision.  In a July 1986 rating decision, the RO determined that current medical evidence did not warrant any increased evaluation for the Veteran's residuals of postoperative bilateral inguinal hernias; however, the RO concluded that the Veteran's atrophy of the right testicle could not be disassociated from these residuals and therefore entitlement to special monthly compensation on account of loss of use of a creative organ was in order effective January 25, 1986.  The Veteran appealed the July 1986 rating decision to the Board.  However, in an April 1988 decision, the Board found that entitlement to an increased disability evaluation for postoperative residuals of recurrent bilateral inguinal hernia with complete atrophy of the right testicle had not been established.  

The Board's April 1988 decision also noted that the Veteran had asserted that
there was error in failing to compensate him for pain in his right shoulder and in the middle finger of his left hand, and referred the issues to the RO.  Based on the results of an August 1988 VA examination, the RO increased the Veteran's disability rating for right shoulder bursitis to 10 percent effective August 10, 1988, in a September 1988 rating decision.  

In April 2003, the Veteran filed increased rating claims for his inguinal hernias and right shoulder bursitis.  However, based on the results of a November 2003 examination, the RO, in a January 2004 rating decision, continued the Veteran's 20 percent evaluation for recurrent bilateral inguinal hernias with complete atrophy of the right testicle, as well as his 10 percent evaluation for right shoulder bursitis. 

In October 2007, the Veteran again filed increased rating claims for his inguinal hernias and right shoulder bursitis, alleging that his conditions had again increased in severity.  In an August 2008 rating decision, the RO granted service connection for postoperative scars of the right and left inguinal regions (rated separately as 10 percent disabling effective October 31, 2007), and increased the right shoulder bursitis rating to 20 percent effective October 31, 2007.  However, a September 2008 rating decision continued the 20 percent rating for bilateral inguinal hernias.  

In correspondence received in on June 23, 2009, the Veteran filed a claim of entitlement to service connection for anxiety disorder secondary to residuals of surgical treatment.  

In a May 2010 rating decision, the RO granted entitlement to service connection for anxiety disorder and assigned a 50 percent evaluation effective June 23, 2009, the date of the Veteran's claim of entitlement to service connection.  However, the rating decision continued the existing ratings for recurrent bilateral inguinal hernias, right shoulder bursitis, and postoperative scars of the right and left inguinal regions.

In May 2010, the Veteran's submitted his current claim for increased compensation based on unemployability.  In a February 2012 rating decision, the RO increased the Veteran's rating for anxiety disorder to 100 percent effective January 12, 2012, based on the results of a VA examination conducted on that date.  However, the February 2012 rating decision continued the existing ratings for recurrent bilateral inguinal hernias, right shoulder bursitis, and postoperative scars of the right and left inguinal regions.  The rating decision explained that entitlement to a 100 percent evaluation has been established for anxiety disorder effective January 10, 2012, and therefore the Veteran was entitled to basic eligibility under Chapter 35, Title 38, United States Code from that date. 

In December 2012, the Veteran filed a notice of disagreement with the February 2012 rating decision alleging entitlement to an "Earlier effective date based on VA CUE."  Specifically, the Veteran contended that VA should have granted him a permanent and total disability rating in 1957 since he exhibited the same symptoms then that exhibited presently, and requested retroactive payment from the date that he was first awarded service connection for his disabilities.  

The Board notes that the Veteran and his representative have not been entirely clear as to which specific rating decision they are alleging contained CUE.  As evidenced above, there have been a substantial number of rating decisions since the Veteran's separation from service in 1957, as he regularly alleged that his service-connected symptoms had worsened.  Based on the Veteran's statements above, however, it seems likely that he is alleging CUE in the initial April 1958 rating decision which granted entitlement to service connection for a right reducible recurrent inguinal hernia rated as 10 percent disabling from October 29, 1957, for a left postoperative inguinal hernia rated as noncompensable from October 29, 1957, and for chronic right shoulder bursitis rated as noncompensable from October 29, 1957.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

Significantly, the Veteran did not file a notice of disagreement in response to the  April 1958 rating decision, and, therefore, the decision is final.

There are only two exceptions to the rule of finality of VA decisions; challenges based on clear and unmistakable error (CUE) in a prior, final decision and claims based on new and material evidence.  38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2014), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

The Veteran claims he is entitled to an earlier effective date back to October 29, 1957, for entitlement to service connection for a nervous condition because the original April 1958 was clearly and unmistakably erroneous (CUE).

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement. If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis. 

Such a final decision, however, may be reversed where evidence establishes that it was a product of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a). A final and binding RO decision will be accepted as correct in the absence of CUE. Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision. 38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14. It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b). 

The Board emphasizes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

Here, whenever the issue of CUE has been discussed by the Veteran or by his representative, they have not identified which rating action contained CUE or advanced any specific allegation that either the correct facts were not before VA at the time of any rating decision, or that the law in existence at the time of any rating action was misapplied.  Rather, the Veteran based his claim of CUE on the contention that his symptoms in 1957 were the same as the symptoms that he currently experienced.  This argument is inadequate for several reasons.  First, the Veteran's permanent and total disability rating was based on the 100 percent evaluation assigned for his service-connected anxiety, for which the Veteran did not file a formal or informal claim of service connection until 2009.  When the Veteran filed his initial service connection claims in November 1957, he did not mention any type of psychiatric symptomatology; rather he only filed claims for a hernia and right shoulder disability, which were adjudicated in the April 1958 rating decision.  The Board emphasizes that the Veteran's only service-connected disabilities at the time of his separation from service in 1957, postoperative residuals of recurrent bilateral inguinal hernias and right shoulder bursitis, are each still only rated as 20 percent disabling, and therefore did not impact the assignment of the permanent and total rating.  The pertinent evidence at the time of the April 1958 rating decision included service treatment records as well as the report of the March 1958 VA examination, at which time the Veteran was diagnosed as having chronic right shoulder bursitis manifested by slight tenderness on palpation over the subdeltoid bursa, with normal range of motion, no enlargement or swelling, no pain on motion, and no crepitus on motion; as well as a recurrent right inguinal hernia which was reducible, operable, and only moderately symptomatic, and residuals of left hernioplasty, which was slightly tender with no evidence of recurrence of hernia.  This evidence does not show the existence of a psychiatric disorder or of any other permanent and total disability.

Moreover, the Board finds that the Veteran's allegations that his service-connected hernia and right shoulder symptoms in 1957 were the same as the symptoms he experienced now are not supported by the record, as the Veteran has indicated on several occasions throughout the 1970s and 1980s that the symptoms associated with these disabilities were worsening in severity, hence his filing of multiple increased rating claims in those decades.  The clinical evidence of record also demonstrates that these disabilities were not as severe in 1957 as they are today.  

At his May 2016 Board videoconference hearing, the Veteran's representative limited his argument to the fact that recent (from 1986 onward) rating decisions listed the Veteran's service-connected "POSTOPERATIVE RESIDUALS RECURRENT BILATERAL INGUINAL HERNIAS WITH PAIN AND TENDERNESS AND COMPLETE ATROPHY RIGHT TESTICLE" as 20 percent disabling effective June 1, 1986, and did not list the history of the disability prior to June 1986.  The representative argued that the Board should "take a look" at those previous rating decisions and the percentages assigned between October 1957 and June 1986, as it appeared that they may have been missed in calculating when a permanent and total could have been in effect for the Veteran.  

As discussed in detail above, the April 1958 rating decision granted entitlement to service connection for a right reducible recurrent inguinal hernia rated as 10 percent disabling from October 29, 1957, and for a left postoperative inguinal hernia rated as noncompensable from October 29, 1957.  In a December 1959 rating decision, the RO increased the Veteran's noncompensable left postoperative inguinal hernia to a 10 percent rating effective May 21, 1959.  The RO granted a temporary total rating from April 9, 1963, to May 31, 1963, on the basis of convalescence following repair of the left recurrent inguinal hernia; a 10 percent rating from June 1, 1963 to August 31, 1963, and a noncompensable rating effective September 1, 1963.  The RO granted a temporary total rating for right inguinal hernia from December 3, 1963, to January 31, 1964, on the basis of convalescence of the right inguinal hernia; a 10 percent rating from February 1, 1964, to April 30, 1964, and a noncompensable rating effective May 1, 1964; the RO also granted a temporary total rating for left inguinal hernia from October 28, 1963, to December 31, 1963; and a noncompensable rating effective January 1, 1964.  The RO granted a 10 percent evaluation for right recurrent inguinal hernia from October 28, 1971, on the basis of convalescence, to January 11, 1972; a 100 percent evaluation from January 12, 1972, to February 28, 1972; and a 10 percent evaluation effective March 1, 1972; the RO also granted a 10 percent rating for left recurrent inguinal hernia effective October 28, 1971.  In a February 1981 decision, the Board denied a higher rating for the right inguinal hernia but granted a 30 percent rating for the Veteran's left inguinal hernia, which was effectuated by a February 1981 rating decision effective May 16, 1979.   The RO granted a temporary total rating for his left inguinal hernia from June 6, 1985, to July 31, 1985, on the basis of convalescence, and a 30 percent evaluation from August 1, 1985.  In a February 1986 rating decision, based on the results of a January 1986 VA examination, the RO determined that each of the Veteran's inguinal hernias warranted only a 10 percent rating;  therefore, the RO combined the hernia disabilities under one rating paragraph as left inguinal hernia warranting a 10 percent evaluation with an additional 10 percent on a bilateral basis, effective June 1, 1986.  This explains why the current rating decisions list the 20 percent rating for bilateral inguinal hernias as effective June 1, 1986, as they were rated separately prior to that time.  Although the Veteran was granted a temporary total rating for his hernias based on the need for convalescence on several occasions from October 1957 to June 1986, at no time did he meet the criteria for a permanent and total rating during this time period.  

In summary, the Board finds that the April 1958 rating decision properly applied the laws and regulations then in effect to the facts as they existed at the time. As such, the April 1958 decision was not the product of CUE. 38 C.F.R. § 3.105.

In as much as the Veteran is arguing that an effective date prior to June 23, 2009, is warranted for his service-connected anxiety disorder, the Board also finds that an earlier date is not warranted.  

Where, as here, a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The current effective date for the Veteran's grant of entitlement to service connection for anxiety disorder is June 23, 2009, the date of his initial claim for entitlement to service connection.  Despite the Veteran's assertions to the contrary, there was no claim for a psychiatric disorder, either formal or informal, prior to June 23, 2009.  Although the Veteran filed claims of entitlement to service connection for hernias and a right shoulder disability upon his separation from service in 1957, he did not file a claim of entitlement to service connection for a psychiatric disorder at that time.  Moreover, his service treatment records did not show any indication of psychiatric symptomatology.  For reasons explained above, there is no legal basis to award an effective date prior to June 23, 2009.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation, and an earlier effective date is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i)-(ii), and (r). 

In as much as the Veteran is arguing that an effective date prior to January 12, 2012, is warranted for his permanent and total disability rating, the Board also finds that an earlier date is not warranted.  As discussed above, although the Veteran was granted entitlement to service connection for anxiety disorder effective June 23, 2009, he was not awarded a 100 percent (permanent and total) rating until January 12, 2012, the date of a VA mental disorders examination which showed a worsening of psychiatric symptomatology.  

A maximum 100 percent rating is warranted for anxiety disorder when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the February 2010 VA mental disorders examination report, which served as the basis of the RO's decision to grant entitlement to service connection for anxiety disorder in its May 2010 rating decision, indicated that the although there was reduced reliability and productivity due to mental disorder symptoms, there was no evidence of total occupational and social impairment due to mental disorder signs and symptoms.  As such, the RO assigned a 50 percent evaluation effective June 23, 2009.  It was not until the report of the January 12, 2012, VA mental disorders examination that it was found that the Veteran's psychiatric diagnosis resulted in total occupational and social impairment.  As such, the RO assigned the 100 percent rating effective January 12, 2012.  The criteria for a 100 percent disability rating was not met at any time prior to January 12, 2012.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess 100 percent for the Veteran's anxiety disorder at any time prior to January 12, 2012, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The April 1958 rating decision that granted entitlement to service connection for service connection for a right reducible recurrent inguinal hernia, a left postoperative inguinal hernia, and chronic right shoulder bursitis is not clearly and unmistakably erroneous, and the appeal is denied.

An effective date earlier than June 23, 2009, for the grant of service connection for anxiety disorder is not warranted and, therefore, the appeal is denied.

An effective date earlier than January 12, 2012, for the grant of a permanent and total disability rating for anxiety disorder is not warranted and, therefore, the appeal is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


